 

Exhibit 10.2

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of the date as
indicated at the signature page, by and between The CodeSmart Group, Inc., a
Nevada corporation with its headquarters located at 103 Waters Edge Congers, NY
10920 (the “Company”), and the subscribers identified on the signature page
hereto (each a “Subscriber,” collectively, the “Subscribers”).

 

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon the exemption from securities registration for offers
and sales to accredited investors afforded, interalia, under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”), and/or Section 4(2) of the Securities Act;

 

WHEREAS, the Company intends to enter into a reverse triangular merger with a
publicly traded company, which is to be identified by the Subscribers and
reasonably acceptable to the Company (“Pubco”), the common stock of which
(“Pubco Common Stock”) is quoted on the OTCQB, in which merger Pubco will cancel
the outstanding shares of the Company in exchange for shares of Pubco Common
Stock so that shareholders of the Company will own an aggregate of 60% of total
outstanding shares of Pubco Common Stock immediately after such merger (such
transaction, or any other transaction that results in the Company and its
subsidiaries becoming subsidiaries of Pubco, or substantially all of the assets
of the Company and its subsidiaries becoming owned directly or indirectly by,
and their business being conducted directly or indirectly by, Pubco, the
“Merger”);

 

WHEREAS, immediately after the date hereof and as soon as the Merger is
consummated, Pubco intends to conduct a private placement offering, pursuant to
Regulation D and/or Regulation S under the Securities Act and any and all
applicable state securities laws (the “PIPE”) of Pubco’s securities (the “PIPE
Securities”); and

 

WHEREAS, the Subscribers wish to purchase and acquire from the Company, and the
Company desires to issue and sell to the Subscribers secured convertible
promissory notes (the “Notes”) in the principal amounts as set forth on each
Subscriber’s signature page hereto (the “Purchase Price”) up to $250,000 (the
“Maximum Amount”), convertible into shares of the Company’s common stock, par
value $0.0001 (the “Company Common Stock”) or if at the time of conversion the
Merger has been consummated, shares of the Pubco Common Stock (Company Common
Stock and the Pubco Common Stock, collectively, referred to as the “Conversion
Shares”), substantially in the form attached hereto as Exhibit A. The Notes
shall be convertible at a conversion price equal to 100% of the per share
purchase price of the PIPE Securities if they are Pubco Common Stock, or the
conversion or exercise price if they are securities which are convertible into
or exercisable for Pubco Common Stock (the “PIPE Offering Price”).In lieu of
conversion, the Notes may also be exchanged into the PIPE Securities at the PIPE
Offering Price at the option of the Subscribers. The Notes and the Conversion
Shares hereinafter referred to as the “Securities”. The Note, the Security
Agreement and other documents in connection therewith are hereinafter referred
to as the “Transaction Documents.”

 

1

 

  

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.              Purchase and Sale.

 

(a)            Upon the terms and subject to the conditions set forth in this
Agreement, the Company hereby agrees to sell, assign, transfer and deliver to
Subscriber, and Subscriber hereby agrees to purchase and accept delivery from
the Company, the Note, free of all liens, pledges, mortgages, security
interests, charges, restrictions, adverse claims or other encumbrances of any
kind or nature whatsoever (“Encumbrances”). In consideration thereof, the
Subscriber shall deliver the Purchase Price in immediately available funds by
wire transfer in accordance with the wire instructions provided by the Company.

 

(b)            Closing Date.    The closing of the purchase and sale of the
Notes (the “Closing”) shall take place as soon as practicable following the
satisfaction of the conditions to the Closing set forth herein (or such later
date as is mutually agreed to by the Company and the Subscriber(s)). There may
be multiple Closings until such time as subscriptions for the sale of the Notes
up to the Maximum Amount are accepted (the date of any such Closing is
hereinafter referred to as a “Closing Date”). Each Closing shall occur on a
Closing Date at the offices of Of sink, LLC, 900 Third Avenue, 5th Floor, New
York, New York 10022 (or such other place as is mutually agreed to by the
Company and the Subscriber(s)).

 

2.              Subscribers Representations and Warranties.    Each Subscriber
hereby represents, warrants and agrees with the Company that:

 

(a)            Standing of Subscriber.    If Subscriber is an entity, such
Subscriber is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation. If Subscriber is a natural person,
such Subscriber is not a minor and has the legal capacity to enter into this
Agreement;

 

(b)            Authorization and Power.    Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents and to purchase the Note. The execution, delivery and performance of
this Agreement and the other Transaction Documents by Subscriber and, if
Subscriber is an entity, the consummation by Subscriber of the transactions
contemplated hereby have been duly authorized by all necessary company action,
and no further consent or authorization of Subscriber, its board of directors or
similar governing body, or stockholders is required, as applicable. This
Agreement and the other Transaction Documents have been duly authorized,
executed and delivered by Subscriber and constitutes, or shall constitute when
executed and delivered, a valid and binding obligation of Subscriber,
enforceable against Subscriber in accordance with the terms thereof;

 

(c)            Independent Advice.    Subscriber has been urged, and has been
given the opportunity, to seek independent advice from professional advisors
relating to the suitability of an investment in the Company in view of
subscriber’s overall financial needs and with respect to the legal and tax
consequences of such investment. The Subscriber acknowledges that there may be
certain adverse tax consequences to me in connection with the purchase of the
Note.

 

(d)            No Conflicts.    If Subscriber is an entity, the execution,
delivery and performance of this Agreement and the consummation by Subscriber of
the transactions contemplated hereby do not and will not result in a violation
of Subscriber’s charter documents, bylaws or other organizational documents, as
applicable;

 

2

 



 

(e)            Information on Subscriber.    Such Subscriber is an “accredited
investor,” as such term is defined in Rule 501(a) of Regulation D promulgated by
the Commission under the Securities Act, is experienced in investments and
business matters, has made investments of a speculative nature and has purchased
securities of United States companies in private placements in the past and,
with its representatives, has such knowledge and experience in financial, tax
and other business matters as to enable Subscriber to utilize the information
made available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. Subscriber is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.
Subscriber is not required to be registered as a broker-dealer under Section 15
of the Securities Exchange Act of 1934, as amended. Subscriber understands that
the Company is relying on its representations and agreements for the purpose of
determining whether this transaction meets the requirements of the exemptions
afforded by the Securities Act and certain state securities laws;

 

(f)            Purchase of Securities.    Subscriber will purchase the
Securities for its own account for investment and not with a view toward, or for
resale in connection with, the public sale or any distribution thereof in
violation of the Securities Act or any applicable state securities law, and has
no direct or indirect arrangement or understandings with any other person or
entity to distribute or regarding the distribution of such Securities;

 

(g)            Compliance with Securities Act.    Subscriber understands and
agrees that the Conversion Shares are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities laws by
reason of their issuance in a transaction that does not require registration
under the Securities Act, and that such Conversion Shares must be held
indefinitely unless a subsequent disposition is registered under the Securities
Act or any applicable state securities laws or is exempt from such registration.
Subscriber understands that it is not anticipated that there will any market for
the resale of the Securities;

 

(h)            Legend.    The Note and the Conversion Shares shall bear the
following or similar legend:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (REASONABLY ACCEPTABLE TO THE COMPANY), IN AN
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.”

  

(i)            No Governmental Endorsement.    Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities;

 

(j)            Receipt of Information.    Subscriber believes it has received
all the information it considers necessary or appropriate for deciding whether
to purchase the Securities. Subscriber further represents that through its
representatives it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Securities and the business, properties and financial condition of the Company
and to obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to it or to which
it had access;

 

3

 

  

(k)            Subscriber fully understands the Company has limited or no
financial or operating history and that the purchase of the Securities is a
speculative investment that involves a high degree of risk of the loss of its
entire investment. Subscriber fully understands the nature of the risks involved
in purchasing the Securities and it is qualified by its knowledge and experience
to evaluate investments of this type. Subscriber has carefully considered the
potential risks relating to the Company and purchase of its securities and has
independently evaluated the risks of purchasing the Securities.

 

(l)            Subscriber has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Securities and have obtained, in its judgment, sufficient
information from the Company to evaluate the merits and risks of an investment
in the Company. Subscriber has not utilized any person as its purchaser
representative as defined in Regulation D under the Securities Act in connection
with evaluating such merits and risks.

 

(m)            In evaluating the suitability of an investment in the Note, the
Subscriber has not relied upon any representation or information (oral or
written) with respect to the Company or its subsidiaries, or otherwise, other
than as stated in this Agreement. No oral or written representations have been
made, or oral or written information furnished, to the Subscriber or its
advisors, if any, in connection with the offering of the Note. and

 

(n)            Subscriber is not participating in the offer as a result of or
subsequent to: (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.

 

3.            Company Representations and Warranties.    The Company represents,
warrants and agrees with, the Subscribers that:

 

(a)            Due Incorporation.    The Company and each of its subsidiaries is
a corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has the requisite corporate
power to own its properties and to carry on its business as now being conducted.
The Company and each of its subsidiaries is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect, as defined below. Each
subsidiary of the Company is identified on Schedule 3(a) attached hereto.

 

(b)            Authority; Enforceability.    This Agreement and the other
Transaction Documents have been duly authorized, executed and delivered by the
Company and each of its subsidiaries that is a party to any of the Transaction
Documents, and is the valid and binding on the Company and its subsidiaries, as
the case may be, enforceable in accordance with their terms, except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally, or principles of equity. The
Company has full corporate power and authority necessary to enter into and
deliver this Agreement and to perform its obligations thereunder.

 

4

 



 

(c)            Capitalization.    The authorized capital stock of the Company
consists of 110,000,000 shares of Company Common Stock, par value US$0.0001 per
share. As of the date hereof the Company has 23,500,000 shares of Company Common
Stock issued and outstanding. All of the outstanding shares of Company Common
Stock and of the stock of each of its subsidiaries have been duly authorized,
validly issued and are fully paid and nonassessable. No shares of capital stock
of the Company or any of its subsidiaries are subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company. As of the date of this Agreement, except as set forth on Schedule
3(c), (i) there are no outstanding options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, any shares of capital stock of the Company or any of
its subsidiaries, or contracts, commitments, understandings or arrangements by
which the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, (ii) there
are no outstanding debt securities other than as set forth in Schedule A to the
Note, and (iii) there are no agreements or arrangements under which the Company
or any of its subsidiaries is obligated to register the sale of any of their
securities under the Securities Act. There are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Note as described in this Agreement. The Note (and the
Conversion Shares) when issued, will be free and clear of all pledges, liens,
encumbrances and other restrictions (other than those arising under applicable
securities laws as a result of the issuance of the Note). Except as set forth on
Schedule 3(c), no co-sale right, right of first refusal or other similar right
exists with respect to the Note (or the Conversion Shares) or the issuance and
sale thereof. The issue and sale of the Note (and the Conversion Shares) will
not result in a right of any holder of Company securities to adjust the
exercise, exchange or reset price under such securities. The Company has made
available to the Subscribers true and correct copies of the Company’s Articles
of Incorporation, and as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities exercisable for Company Common Stock
and the material rights of the holders thereof in respect thereto other than
stock options issued to employees and consultants.

 

(d)            Consents.    No consent, approval, authorization or order of any
court, governmental agency or body having jurisdiction over the Company or of
any other person is required for the execution by the Company of this Agreement
or any other Transaction Documents and compliance and performance by the Company
of its obligations hereunder and thereunder, including, without limitation, the
issuance of the Securities;

 

(e)            No Violation or Conflict.    The execution, delivery and
performance of this Agreement and other Transaction Documents by the Company and
each of its subsidiaries that is a party hereto and thereto will not: (i) result
in a violation of the Articles of Incorporation and Bylaws (or equivalent
constitutive document) of the Company or any of its subsidiaries or (ii) violate
or conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any subsidiary is a party, or result in a violation of any law,
rule, regulation, order, judgment or decree (including U.S. federal and state
securities laws and regulations) applicable to the Company or any subsidiary or
by which any property or asset of the Company or any subsidiary is bound or
affected except for those which could not reasonably be expected to have a
material adverse effect on the assets, business, condition (financial or
otherwise), results of operations or future prospects of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”). Except those which
could not reasonably be expected to have a Material Adverse Effect, neither the
Company nor any subsidiary is in violation of any term of or in default under
its constitutive documents. Except as set forth in Schedule 3(e), and except
those which could not reasonably be expected to have a Material Adverse Effect,
neither the Company nor any subsidiary is in violation of any term of or in
default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or any subsidiary. The business of the
Company and its subsidiaries is not being conducted, and shall not be conducted
in violation of any material law, ordinance, or regulation of any governmental
entity. Except as specifically contemplated by this Agreement and as required
under the Securities Act and any applicable state securities laws, neither the
Company nor any of its subsidiaries is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement or the other Transaction
Documents in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company or any of
its subsidiaries is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the date hereof. The Company is unaware
of any facts or circumstance, which might give rise to any of the foregoing.

 

5

 



 

(f)            The Securities.

 

The Note is duly authorized and upon issuance in accordance with the terms
hereof, shall be duly issued, fully paid and nonassessable, are free from all
taxes, liens and charges with respect to the issue thereof. The Conversion
Shares, upon issuance:

 

(i)shall be free and clear of any security interests, liens, claims or other
Encumbrances, subject only to restrictions upon transfer under the Securities
Act and any applicable state securities laws;      (ii)shall have been duly and
validly issued, fully paid and non-assessable; and      (iii)will not subject
the holders thereof to personal liability by reason of being such holders;

 



(g)            Litigation.    There is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or investigation before or by any
court, public board, governmental agency, self-regulatory organization or body
having jurisdiction over the Company or its subsidiaries wherein an unfavorable
decision, ruling or finding would (i) adversely affect the validity or
enforceability of, or the authority or ability of the Company or any of its
subsidiaries to perform its obligations under, this Agreement or the other
Transaction Documents, or (ii) have a Material Adverse Effect.

 

(h)            Acknowledgment Regarding Buyer’s Purchase of the Notes.    The
Company acknowledges and agrees that each Subscriber is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
other Transaction Documents and the transactions contemplated hereby and
thereby. The Company further acknowledges that none of the Subscribers is acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement or any other Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Subscriber(s) or any of its respective representatives or agents in connection
with this Agreement, other Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to the Subscriber’s
purchase of the Notes (and the Conversion Conversion Shares). The Company
further represents to the Subscriber that the Company’s decision to enter into
this Agreement and other Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

 

6

 

  

(i)            No General Solicitation.    Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Note (or the
Conversion Shares).

 

(j)            No Integrated Offering.    Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Notes under the Securities Act or cause this offering of the Note to be
integrated with prior offerings by the Company for purposes of the Securities
Act.

 

(k)            Employee Benefit Plans; ERISA.    Schedule 3(k) sets forth a
true, correct and complete list of all employee benefit plans, programs,
policies and arrangements, whether written or unwritten (the “Company Plans”),
that the Company, any subsidiary or any other corporation or business which is
now or at the relevant time was a member of a controlled group of companies or
trades or businesses including the Company or any subsidiary, within the meaning
of Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”),
maintain or have maintained on behalf of current or former members, partners,
principals, directors, officers, managers, employees, consultants or other
personnel. (i) There has been no prohibited transaction within the meaning of
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Code, with respect to any of the Company
Plans; (ii) none of the Company Plans is or was subject to Section 412 of the
Code or Section 302 or Title IV of ERISA; and (iii) each of the Company Plans
has been operated and administered in all material respects in accordance with
all applicable laws, including ERISA. There are no actions, suits or claims
pending or threatened (other than routine claims for benefits), whether by
participants, the Internal Revenue Service, the Department of Labor or
otherwise, with respect to any Company Plan and no facts exist under which any
such actions, suits or claims are likely to be brought or under which the
Company or any subsidiary could incur any liability with respect to a Company
Plan other than in the ordinary course. None of the Company Plans is or was a
multiemployer plan within the meaning of Section 3(37) of ERISA. Neither the
Company nor any subsidiary has announced, proposed or agreed to any change in
benefits under any Company Plan or the establishment of any new Company Plan.
There have been no changes in the operation or interpretation of any Company
Plan since the most recent annual report, which would have any material effect
on the cost of operating, maintaining or providing benefits under such Company
Plan. Neither the Company nor any subsidiary has incurred any liability for the
misclassification of employees as leased employees or independent contractors.
Except as provided for in this S Agreement and in the other Transaction
Documents, the consummation of the transactions contemplated by this Agreement,
either alone or in combination with another event, will not (A) result in any
individual becoming entitled to any increase in the amount of compensation or
benefits or any additional payment from the Company or any subsidiary
(including, without limitation, severance, golden parachute or bonus payments or
otherwise), or (B) accelerate the vesting or timing of payment of any benefits
or compensation payable in respect of any individual

 

7

 



 

(l)            Intellectual Property Rights.    The Company and its subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others and, except as set forth on
Schedule 3(l), there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its subsidiaries regarding trademarks, trade name rights, patents, patent
rights, inventions, copyrights, licenses, service names, service marks, service
mark registrations, trade secrets or other infringement.

 

(m)            Title.    Except as set forth on Schedule 3(m), each of the
Company and its subsidiaries has good and marketable title to all of its
personal property and assets free and clear of any material restriction,
mortgage, deed of trust, pledge, lien, security interest or other charge, claim
or encumbrance which would have a Material Adverse Effect. Except as set forth
on Schedule 3(m), with respect to properties and assets it leases, each of the
Company and its subsidiaries is in material compliance with such leases and
holds a valid leasehold interest free of any liens, claims or encumbrances which
would have a Material Adverse Effect.

 

(n)            No Material Adverse Breaches, etc.    Neither Company nor any
subsidiary is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect. Neither Company nor any subsidiary is in breach of any contract or
agreement which breach, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect.

 

(o)            Tax Status.    Except as set forth in Schedule 3(o), the Company
and each subsidiary has made and filed all federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject and (unless and only to the extent that the Company or such
subsidiary has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. Except as set
forth in Schedule 3(o), there are no unpaid taxes in any material amount claimed
to be due from the Company or any subsidiary by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

(p)            Certain Transactions.    Except as set forth in Schedule 3(p),
and except for arm’s length transactions pursuant to which the Company or any
subsidiary makes payments in the ordinary course of business upon terms no less
favorable than it could obtain from third parties, none of the officers,
directors, or employees of the Company or any subsidiary is presently a party to
any transaction with the Company or any subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

(q)            Rights of First Refusal.    Except as set forth on Schedule 3(q),
the Company is not obligated to offer the securities offered hereunder on a
right of first refusal basis or otherwise to any third parties including, but
not limited to, current or former stockholders of the Company, underwriters,
brokers, agents or other third parties.

 

8

 



 

(r)            Brokers’ Fees.    Except for as set forth on Schedule 3(r), the
Company does not have any liability or obligation to pay any fees or commissions
to any broker, finder or agent with respect to the transactions contemplated by
this Agreement.

 

(s)            No Disagreements with Accountants and Lawyers.    There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise between the Company and the accountants and lawyers previously
and presently employed by the Company, including but not limited to disputes or
conflicts over payment owed to such accountants and lawyers, nor have there been
any such disagreements during the two years prior to the Closing Date, in each
case, that could cause a Material Adverse Effect.

 

(t)            Regulatory Permits. To the Company’s knowledge, the Company and
its subsidiaries possess all material certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities,
necessary to conduct their respective businesses, and neither the Company nor
any such subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.

 

(u)            USA PATRIOT Act and Money Laundering Laws.    The operations of
the Company are and have been conducted at all times in compliance with the
money laundering requirements of all applicable governmental authorities and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental authority (collectively, the “Money Laundering
Laws”) and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L.
107-56 (signed into Law October 26, 2001) (the “USA PATRIOT Act”) and no action,
suit or proceeding by or before any court or governmental authority or any
arbitrator involving any of the Company or any of its Subsidiaries with respect
to the Money Laundering Laws or USA PATRIOT Act is pending or, to the best
knowledge of the Company, threatened.

 

(v)            PFIC.    Neither the Company nor any of its subsidiaries is or
intends to become a “passive foreign investment company” within the meaning of
Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

(w)            OFAC.    Neither the Company nor any of its subsidiaries nor, to
the knowledge of the Company, any director, officer, agent, employee, Affiliate
or person acting on behalf of any of the Company or any of its Subsidiaries, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Notes, or lend,
contribute or otherwise make available such proceeds to any subsidiary of the
Company, joint venture partner or other person or entity, towards any sales or
operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned
by OFAC or for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

 

9

 



 

(x)            Money Laundering Laws.    The operations of each of the Company
and its subsidiaries are and have been conducted at all times in compliance with
the money laundering requirements of all applicable governmental authorities and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental authority (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
authority or any arbitrator involving any of the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

 

(y)            Solvency.    Based on the financial condition of the Company as
of the Closing Date after giving effect to the receipt by the Company of the
proceeds from the sale of the Notes (i) the Company’s fair saleable value of its
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature. The Company does not intend to incur debts beyond
its ability to pay such debts as they mature.

 

(z)            Full Disclosure.    No representation or warranty or other
statement made by the Company in this Agreement in connection with the
contemplated transactions contains any untrue statement of material fact or
omits to state a material fact necessary to make the representations and
warranties set forth herein, in light of the circumstances in which they were
made, not misleading. The Company acknowledges that the Subscribers are relying
on the representations and warranties made by the Company hereunder and that
such representations and warranties are a material inducement to the Subscribers
purchasing the Notes. The Company further acknowledges that without such
representations and warranties of the Company made hereunder, the Subscribers
would not enter into this Agreement. The foregoing representations and
warranties shall survive for a period of twelve (12) months after the Closing
Date.

 

4.              COVENANTS.

 

(a)            Merger and PIPE.    The Company agrees to consummate the Merger
with a publicly traded company recommended by a Subscriber that is acceptable to
the Company at the earliest possible date but not later than the date which is
May 15, 2013. For the purpose of the Merger, the Company shall use its best
efforts to undertake such restructuring of its corporate structure as may be
deemed reasonably necessary by the Subscribers. The Company, after the
consummation of Merger, shall maintain the quotation or listing of its common
stock on the American Stock Exchange, Nasdaq Capital Market, Nasdaq Global
Market, Nasdaq Global Select Market, Bulletin Board, or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the Pubco Common Stock (the “Principal Market”), and will comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Principal Market, as applicable, as long as any
Securities are outstanding.

 

(b)            Board of Directors.    The Company agrees that upon the
consummation of the Merger, the board of directors of the Pubco shall consist of
five (5) members, of which two (2) shall be appointed and nominated by the
Subscriber(s) who hold the Note(s) of at least 50% of the total outstanding
principal of all the Notes issued hereunder.

 

(c)            Form D.    The Company agrees to file a Form D with respect to
the offer and sale of the Notes as required under Regulation D. The Company
shall take such action as the Company shall reasonably determine is necessary to
qualify the Notes (and the Conversion Shares), or obtain an exemption for the
Notes (and the Conversion Shares) for sale to the Buyers at the Closing pursuant
to this Agreement under applicable securities or “Blue Sky” laws of the states
of the United States.

 

10

 



 

(d)            Use of Proceeds.    The Company shall use 100% of the net
proceeds from the sale of the Notes (after deducting fees and expenses
(including legal fees and expenses)) (i) to pay fees and expenses (including
legal fees and expenses) related to the Merger, and (ii) for general working
capital purposes.

 

(e)            Corporate Existence.    So long as any of the Note remains
outstanding, the Company shall not, and shall cause each of its subsidiaries not
to, directly or indirectly consummate any merger, reorganization, restructuring,
reverse stock split consolidation, sale of all or substantially all of its
assets, enter into a change of control transaction, or any similar transaction
or related transactions (each such transaction, an “Organizational Change”),
other than the Merger, unless, prior to the consummation of such an
Organizational Change, the Company obtains the written consent of the holders of
then outstanding Notes. In any such case, the Company will make appropriate
provision with respect to such holders’ rights and interests to insure that the
provisions of this Section 4(c) will thereafter be applicable to the Notes.

 

(f)            Books and Records.    As long as any Securities are outstanding,
the Company will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance with generally accepted accounting principles
applied on a consistent basis.

 

(g)            Governmental Authorities.    As long as any Securities are
outstanding, the Company shall duly observe and conform in all material respects
to all valid requirements of governmental authorities relating to the conduct of
its business or to its properties or assets.

 

(h)            Properties.    As long as any Securities are outstanding, the
Company will keep its properties in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all necessary and
proper repairs, renewals, replacements, additions and improvements thereto; and
the Company will at all times comply with each provision of all leases and
claims to which it is a party or under which it occupies or has rights to
property if the breach of such provision could reasonably be expected to have a
Material Adverse Effect. The Company will not abandon any of its assets except
for those assets which have negligible or marginal value or for which it is
prudent to do so under the circumstances.

 

(i)            Additional Negative Covenants.    As long as any Securities are
outstanding, the Company will not and will not permit any of its subsidiaries,
without the written consent of the Subscribers, to directly or indirectly:

 

(i)engage in any business other than businesses engaged in or proposed to be
engaged in by the Company on the Closing Date or businesses similar thereto;

 

(ii)merge or consolidate with any person or entity (other than the Merger and
the mergers of wholly owned subsidiaries into the Company), or sell, lease or
otherwise dispose of its assets other than in the ordinary course of business
involving an aggregate consideration of more than ten percent (10%) of the book
value of its assets on a consolidated basis in any 12-month period, or
liquidate, dissolve, recapitalize or reorganize;

 

(iii)incur any indebtedness for borrowed money or become a guarantor or
otherwise contingently liable for any such indebtedness except for the PIPE or
obligations incurred in the ordinary course of business;

 

11

 

  

(iv)enter into any new agreement or make any amendment to any existing
agreement, which by its terms would restrict the Company’s performance of its
obligations to holders of the Notes pursuant to this Agreement or any
Transaction Documents;

 

(v)enter into any agreement with any holder or prospective holder of any
securities of the Company, except for the PIPE, providing for the granting to
such holder of registration rights, preemptive rights, special voting rights or
protection against dilution;

  

(j)            Security and Seniority.    The Company’s responsibilities under
the Notes shall be secured by the Company’s collateral (the “Collateral”) as
provided in the Security Agreement, which is in substantially the form of
Exhibit B (the “Security Agreement”). The Subscribers shall have a first
priority security interest in the Collateral.

 

(k)            Registration Rights.    Holders of the Notes shall have the
following rights with respect to filing registration statements(each a
“Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) for the resale of the Conversion Shares, if the Notes are
converted, and the PIPE Securities, if the Notes are exchanged for PIPE
Securities (Conversion Shares and PIPE Securities are collectively referred to
as “Registrable Shares”):

 

(i)Conversion Shares. If at any time when there is not an effective Registration
Statement providing for the resale of all of the Conversion Shares, the Pubco
shall determine to prepare and file with the Commission a Registration Statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities (other than for an underwritten
offering or on Form S-4 or Form S-8, each as promulgated under the 1933 Act, or
their then equivalents), the Company shall cause the Pubco send to each holder
of Conversion Shares written notice of such determination. If within thirty (30)
days after receipt of such notice, or within such shorter period of time as may
be specified by the Pubco in such written notice as may be necessary for the
Company and the Pubco to comply with its obligations with respect to the timing
of the filing of such Registration Statement, any such holder of Conversion
Shares shall so request in writing, (which request shall specify the Conversion
Shares intended to be registered), the Company will cause the Pubco to use
commercially reasonable efforts to cause the registration under the 1933 Act of
all Conversion Shares which the Pubco has been so requested to register by the
holder (the “Piggy-Back Registration”).      (ii)PIPE Securities. If a holder of
the Note decide to exchange the Note for PIPE Securities, such holder shall be
entitled to the same registration rights, if any, provided to the investors in
the PIPE and it shall waive its rights to Piggy-Back Registration as set forth
in Section 4(j)(i) hereof.



 

(iii)Mandated Reduction of Registrable Shares. If, for any reason, the
Commission requires that the number of Registrable Shares to be registered for
resale pursuant to the Registration Statement in connection with any
Registration Statement, be reduced, such reduction (the “Cut Back Shares”) shall
be allocated pro rata among the holders whose shares have been included in such
Registration Statement until the reduction required by the Commission is
effected.

 

(iv)Expenses. All expenses incurred by the Pubco in complying with Section 4(k),
including, without limitation, all registration and filing fees, printing
expenses (if required), fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including reasonable counsel
fees) incurred in connection with complying with state securities or “blue sky”
laws, fees of the FINRA, transfer taxes, and fees of transfer agents and
registrars, are called “Registration Expenses.” The Company will pay all
Registration Expenses in connection with any registration statement described in
Section 4(k).

 

12

 

  

5.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Notes to the
Subscriber(s) at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion:

 

(a)           The Subscribers shall have executed this Agreement and other
required Transaction Documents and delivered them to the Company.

 

(b)           The Subscribers shall have delivered to the Company the Purchase
Prices for Notes by wire transfer of immediately available U.S. funds pursuant
to the wire instructions provided by the Company.

 

(c)           The representations and warranties of the Subscribers contained in
this Agreement shall be true and correct in all material respects as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and the
Subscriber shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Subscriber at or prior to the
Closing Date.

 

6.           CONDITIONS TO THE SUBSCRIBER’S OBLIGATION TO PURCHASE.

 

               The obligation of the Subscriber(s) hereunder to purchase the
Notes at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions:

 

(a)           The Company and each subsidiary of the Company indicated in the
Security Agreement (as defined below) shall have executed and delivered the
security agreement of even date herewith, substantially in the form attached
hereto as Exhibit B (the “Security Agreement”), with Omni View Capital Advisors,
as collateral agent (the “Collateral Agent”), pursuant to which the Company and
each such subsidiary shall have granted and conveyed to the Collateral Agent,
for the benefit of the Subscribers, a first priority security interest in all of
its tangible and intangible assets, now owned or hereafter acquired by it, as
security for the full and timely repayment of the Notes in accordance with the
terms of the Notes.

 

(b)           The representations and warranties of the Company contained in
this Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.

 

(c)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Notes, all of which shall be in full force and
effect.

 

(d)           The Subscribers shall have received a certificate, executed by the
President or Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by the Buyers, including, without limitation, an update as of the
Closing Date regarding the representation contained in Section 3 above.

 

(e)           The Company shall have executed and delivered to the Subscribers
the Notes in the respective amounts set forth on the signature pages of the
Subscribers affixed hereto.

 

(f)           The Company shall have delivered to the Subscribers a certificate,
executed on its behalf by an appropriate officer, dated as of the Closing Date,
certifying the resolutions adopted by its Board of Directors approving the
transactions contemplated by this Agreement and (in the case of the Company) the
issuance of the Notes, certifying the current versions of its Articles of
Incorporation and Bylaws (or equivalent documents) and certifying as to the
signatures and authority of persons signing this Agreement on behalf of the
Company. The foregoing certificate shall only be required to be delivered on the
first Closing Date, unless any information contained in the certificate has
changed.

 

(g)           The Company shall have performed and complied in all material
respects with all agreements, covenants and conditions to closing required to be
performed and complied by it or them under the Security Agreement, unless such
agreements, covenants and conditions have been waived by the Subscribers.

 

7.           Broker’s Commission/Finder’s Fee. The Company on the one hand, and
Subscriber on the other hand, agrees to indemnify the other against and hold the
other harmless from any all liabilities to anyone claiming brokerage commission
or similar fees on account of services purported to have been rendered on behalf
of the indemnifying party in connection with this Agreement or the transactions
contemplated hereby and arising out of such party’s actions. The Company
represents that to the best of its knowledge there are no parties entitled to
receive fees, commission, finder’s fees, due diligence fees or similar payments
in connection with the offering of the Securities. Anything in this Agreement to
the contrary notwithstanding, the Subscriber is providing indemnification only
for such Subscriber’s own actions and not for any action of any other
Subscriber. The liability of the Company and each Subscriber’s liability
hereunder is several and not joint.

 

8.           Indemnification; Collateral Agent.

 

(a)           Indemnification of Subscribers.    In consideration of the
Subscriber’s execution and delivery of this Agreement and purchase of the Notes
(and if applicable, the Conversion Shares) hereunder, and in addition to all of
the Company’s other obligations under this Agreement, the Company shall defend,
protect, indemnify and hold harmless the Subscriber(s) and each other holder of
the Notes (and if applicable, the Conversion Shares), and all of their officers,
directors, employees and agents (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Subscriber Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Subscriber Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by the Subscriber
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any material misrepresentation by Company or any material breach of any
covenant, agreement, obligation, representation or warranty by the Company
contained in this Agreement or the Transaction Documents, or (b) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Company
hereunder. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.

 

13

 

 

(b)           Indemnification of the Company.    Each of the Subscribers agrees
to indemnify and hold harmless the Company and its respective officers,
directors, employees, agents, control persons and affiliates from and against
all losses, liabilities, claims, damages, costs, fees and expenses whatsoever
(including, but not limited to, reasonable attorneys’ fees and disbursements,
and any and all expenses incurred in investigating, preparing or defending
against any litigation commenced or threatened) based upon or arising out of any
actual or alleged false acknowledgment, representation or warranty, or
misrepresentation or omission to state a material fact, or breach by the
Subscriber of any covenant or agreement made by the Subscriber herein or in any
other document delivered in connection with this Agreement or the Transaction
Documents.

 

(c)           Authority of Collateral Agent.    Each Subscriber hereby
irrevocably appoints, designates and authorizes the Collateral Agent to take
such action on its behalf under the provisions of the Security Agreement and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of the Security Agreement, together with such powers as are reasonably
incidental thereto, and grants and affirms the immunities and indemnities
provided to the Collateral Agent Related Persons (as defined below) and its
affiliates in each of the Security Agreement. Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in any of the Security
Agreement, the Collateral Agent shall not have any duties or responsibilities,
except those expressly set forth in the Security Agreement, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any of the Security Agreement or otherwise exist
against the Collateral Agent. Each Subscriber acknowledges that none of the
Collateral Agent Related Persons has made any representation or warranty to it,
and that no act by the Collateral Agent hereinafter taken, including any review
of the affairs of the Company, shall be deemed to constitute any representation
or warranty by any Collateral Agent-Related Person to any Subscriber. Each
Subscriber represents to the Collateral Agent that it has, independently and
without reliance upon any Collateral Agent-Related Person and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of the Company and made its
own decision to enter into this Agreement and to invest in the Notes. Each
Subscriber also represents that it will, independently and without reliance upon
any Collateral Agent Related Person and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the Note Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Company. Except for
notices, reports and other documents expressly herein required to be furnished
to the Subscribers by the Collateral Agent, the Collateral Agent shall not have
any duty or responsibility to provide any Buyer with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Company which may come into the
possession of any of the Collateral Agent Related Persons. “Collateral Agent
Related Persons” means the Collateral Agent and any successor agent arising
hereunder, together with their respective affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such persons and
affiliates.

 

9.           Miscellaneous.

 

(a)         Notices.    All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or facsimile, addressed as set
forth on the signature pages hereto or to such other address as such party shall
have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated on the signature page hereto (if delivered on a business day
during normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur.

 

14

 



 

(b)           Entire Agreement; Assignment.    This Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and may be amended only by a writing executed by both parties hereto.
Neither the Company nor Subscriber has relied on any representations not
contained or referred to in this Agreement and the documents delivered herewith.

 

(c)           Counterparts/Execution.    This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.

 

(d)           Law Governing this Agreement.    This Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
hereto against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of New York or in the
federal courts located in the State of New York. The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non-conveniens. The parties hereto
agree to submit to the in person am jurisdiction of such courts and hereby
irrevocably waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.

 

(e)           Severability.    In the event that any provision of this Agreement
or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law.

 

15

 

 



(f)           Captions.    The captions of the various sections and paragraphs
of this Agreement have been inserted only for the purposes of convenience; such
captions are not a part of this Agreement and shall not be deemed in any manner
to modify, explain, enlarge or restrict any of the provisions of this Agreement.

  

RESIDENTS OF ALL STATES: THE NOTES OFFERED HEREBY HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE NOTE IS SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
THE NOTE HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR
HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS
OFFERING. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

16

 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

  THE CODESMART GROUP, INC   a Nevada corporation         By: /s/ Ira Shapiro  
Name: Ira Shapiro   Title: Chief Executive Officer         Address: The
CodeSmart Group, Inc     103 Waters Edge     Congers, NY 10920

 

   Facsimile No.:          Dated: _____________, 2013

 

SUBSCRIBER    

 

Name of Subscriber: ____________________________________

 

Address: _________________________________________

_________________________________________

 

Fax No.: ________________________________

 

Taxpayer ID# (if applicable): ________________

_________________________________________

 

(Signature)

 

By: _____________________________________

 

Dated: _____________, 2013

 

Aggregate Purchase Price: ________________

 

   

 

 [Signature Page to The CodeSmart Group, Inc. Subscription Agreement]

 

17

 

 

EXHIBIT A

 

CONVERTIBLE NOTE

 

See attached.

 

18

 

 

 

EXHIBIT B

 

SECURITY AGREEMENT

 

See attached.

19

 

 

 

